The bill of complaint herein prays that a trust be decreed on certain lands in Dade County, more specifically therein described and that an accounting be had between appellee as complainant below and appellants as defendants below. A demurrer to the bill was overruled and appeal was taken from that order.
The sole question raised by the demurrer is that the bill is multifarious.
We think the bill was amenable to the assault made on it. It is shown that it involved two separate and independent transactions in which the parties were in part different and in which the subject matter was entirely different. This court has frequently expressed itself on the question of multifariousness. We do not see that further discussion of that subject would serve any useful purpose. Murrell v. Peterson,57 Fla. 480, 49 So. R. 31; Farrell v. Forest Investment Co.,73 Fla. 191, 74 So. R. 216; Craft v. *Page 199 
Craft, 74 Fla. 262, 76 So. R. 772; Arcadia Mercantile Co. v. Branning, 59 Fla. 428, 52 So. R. 588.
The decree below is therefore reversed.
Reversed.
ELLIS AND BROWN, J. J., concur.
WHITFIELD, P. J., AND BUFORD, J., concur in the opinion and judgment.